Case 1:19-md-02915-AJT-JFA Document 466 Filed 05/18/20 Page 1 of 1 PageID# 5926




                         IN THE UNITED STATES DJSTRlCT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 IN RE: CAPITAL ONE CONSUMER                          )
 DAT A SECURITY BREACH LITIGATION                     )        MDL No. 1:19md2915 (AJT/JFA)


 This Document Relates to ALL Cases



                                               ORDER

         On Friday, May 15, 2020, plaintiffs filed a motion to compel discovery from Amazon

  defendanls and noticed that motion for a hearing on Friday, May 22, 2020. (Docket nos. 454,

 456). The hearing on this motion to compel will be held through ZoomGov video conferencing

  service on Friday, May 22, 2020 beginning at 10:00 a.m. The court will provide to two counsel

 for plaintiffs, two counsel for Amazon, and two counsel for Capital One the information needed

 to participate in the hearing by video conference. Parties, counsel, and the public who wish to

 listen to the argument can use the following information to dial-in to the hearing:

         Dial-In: 1-877-336-1828

         Access Code: 69 I 5271

 Those utilizing the dial-in information are reminded they are invited to listen only and they may

 not participate in the oral argument. Parties who wish to listen must access the dial-in

 information no later than three (3) minutes prior to the scheduled start time to allow the hearing

 to be conducted without disruption.

         Entered this 18th day of May, 2020.                                �
                                                                   _ts/
                                                      ___,.......,.erso
                                                      John F. And       n
                                                      tlnjted States Magistrate Judge
                                                      John F. Anderson
 Alexandria, Virginia                                 United States Magistrate Judge
